DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 1 recites “N sub-regions of a preset illumination region” and “current image frame” need to be shown with proper labeling. Claims 2, 9, 16, recites “wherein a number M of the light emitting bodies is greater than or equal to a number N of the sub-regions” needs to be shown with proper labeling.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-6 are rejected as being dependent on claim 1.
As of claim 3, the limitations “controlling the optical switch to guide, during the current image frame, the illumination light emitted from each of the M light emitting bodies to a sub-region different from that for one or more image frames previous to the current image frame” is indefinite. How does the optical switch guide during the current image frame, the illumination light emitted from each of the M light emitting bodies to a sub-region different from that for one or more image frames previous to the current image frame. Which current frame and which sub-region is different from current image frame?
As of claim 4, the limitations “the control device is further configured to obtain each frame of to-be-displayed image and calculate peak brightness of at least part of the sub-regions, so as to control, based on the peak brightness of the at least part of the sub-regions, light source power of corresponding light emitting bodies” is indefinite. How is the peak brightness calculated and how to control based on the peak brightness of the at least part of the sub-regions, light source power of corresponding light emitting bodies?

As of claim 9, the limitations “N sub-regions of a preset illumination region” and “current image frame” are indefinite. The Examiner is unclear about which N sub-regions of a preset illumination region, the Applicant is referring to. The limitation “the optical switch to adjust, at a preset frame rate, a direction of the illumination light emitted from each of at least part of the M light emitting bodies” is indefinite. Which “preset frame rate” the Applicant is referring to? A review of description reveals in ([0051] of PGPUB) a repeat of the claim limitations.
Claims 10-14 are rejected as being dependent on claim 9.
As of claim 10, the limitations “controlling each of the M light emitting bodies of the array light source to emit the illumination light having the preset brightness according to peak brightness of each region of a frame of to-be-displayed image” is indefinite. How the controller controls peak brightness of each region of a frame of to-be-displayed image?

As of claim 14, the limitations “calculating peak brightness of at least part of the sub-regions, so as to control, based on the peak brightness of the at least part of the sub-regions, light source power of corresponding light emitting bodies” is indefinite. How is the peak brightness calculated and how to control based on the peak brightness of the at least part of the sub-regions, light source power of corresponding light emitting bodies?
As of claim 15, the limitations “N sub-regions of a preset illumination region” and “current image frame” are indefinite. The Examiner is unclear about which N sub-regions of a preset illumination region, the Applicant is referring to. The limitation “the optical switch to adjust, at a preset frame rate, a direction of the illumination light emitted from each of at least part of the M light emitting bodies” is indefinite. Which “preset frame rate” the Applicant is referring to? A review of description reveals in ([0051] of PGPUB) a repeat of the claim limitations.
Claims 8, 16-20 are rejected as being dependent on claim 15.

As of claim 18, the limitations “the control device is further configured to obtain each frame of to-be-displayed image and calculate peak brightness of at least part of the sub-regions, so as to control, based on the peak brightness of the at least part of the sub-regions, light source power of corresponding light emitting bodies” is indefinite. How is the peak brightness calculated and how to control based on the peak brightness of the at least part of the sub-regions, light source power of corresponding light emitting bodies?
As of claim 21, the limitations “N sub-regions of a preset illumination region” and “current image frame” are indefinite. The Examiner is unclear about which N sub-regions of a preset illumination region, the Applicant is referring to. The limitation “the optical switch to adjust, at a preset frame rate, a direction of the illumination light emitted from each of at least part of the M light emitting bodies” is indefinite. Which “preset frame rate” the Applicant is referring to? A review of description reveals in ([0051] of PGPUB) a repeat of the claim limitations.
Claim 22 is rejected as being dependent on claim 21.

Allowable Subject Matter
Claims 1-6, 8-10, 12-22 will be allowed if earlier drawing objection and 112(b) rejections are successfully overcome.
As of claim 1, the closest prior art Stowe et al. (US 9630424 B2) teaches a single-pass imaging system 100 utilized to generate a substantially one-dimensional scan line image SL on a two-dimensional image on an imaging surface 162 in accordance with a simplified embodiment of the present invention. Simplified imaging system 100 generally includes a two-dimensional light field generator 120 that receives image data ID from a system controller 180 and generates a two-dimensional modulated light field 119B according to predetermined scan line image data ID, and an anamorphic optical system 130 that images and concentrates modulated light 118B as described below to generate a scan line image SL on imaging surface 162. Referring to the FIG. 1, two-dimensional light field generator 120 includes an array 122 of light emitting elements 125 that are controlled by a device controller 126, in accordance with 1) to generate associated modulated light portions 118B that collectively form a two-dimensional modulated light field 119B. In the exemplary embodiment, array 122 includes light emitting elements 125-11 to 125-44 disposed in a rectangular pattern that respectively emit light portions 118B-11 to 118B-44 that form modulated light field 119B such that modulated light field 119B is projected through anamorphic optical system 130 onto an elongated imaging region 167 of imaging surface 162. In a practical embodiment, two-dimensional light field generator 120 includes an array 122 made up of a large number of VCSEL (laser diode) elements. For purposes of illustration, only a small subset of light emitting elements is depicted in FIG. 1 and in the various figures described herein. Stowe et al. does not anticipate or render obvious, alone or in combination, an array light source comprising M light emitting bodies, each of the M light emitting bodies having independently adjustable brightness; an optical switch disposed on an optical path of light outputted from the array light source, and configured to guide illumination light emitted from the M light emitting bodies to N sub-regions of a preset illumination region; and a control device, configured to control the optical switch to adjust, at a preset frame rate, a direction of the illumination light emitted from each of at least part of the M light emitting bodies, and to guide, during a current image frame, the illumination light emitted from each of the at least part of the M light emitting bodies to a sub-region different from that for one or more image frames previous to the current image frame. 
Claims 2-6 are allowed as being dependent on claim 1.
As of claim 9, the closest prior art Stowe et al. (US 9630424 B2) teaches a single-pass imaging system 100 utilized to generate a substantially one-dimensional 162 in accordance with a simplified embodiment of the present invention. Simplified imaging system 100 generally includes a two-dimensional light field generator 120 that receives image data ID from a system controller 180 and generates a two-dimensional modulated light field 119B according to predetermined scan line image data ID, and an anamorphic optical system 130 that images and concentrates modulated light 118B as described below to generate a scan line image SL on imaging surface 162. Referring to the FIG. 1, two-dimensional light field generator 120 includes an array 122 of light emitting elements 125 that are controlled by a device controller 126, in accordance with received image data ID (e.g., line image data group LID1) to generate associated modulated light portions 118B that collectively form a two-dimensional modulated light field 119B. In the exemplary embodiment, array 122 includes light emitting elements 125-11 to 125-44 disposed in a rectangular pattern that respectively emit light portions 118B-11 to 118B-44 that form modulated light field 119B such that modulated light field 119B is projected through anamorphic optical system 130 onto an elongated imaging region 167 of imaging surface 162. In a practical embodiment, two-dimensional light field generator 120 includes an array 122 made up of a large number of VCSEL (laser diode) elements. For purposes of illustration, only a small subset of light emitting elements is depicted in FIG. 1 and in the various figures described herein. Stowe et al. does not anticipate or render obvious, alone or in combination, controlling an optical switch arranged on an optical path of light outputted from the array light source to guide the illumination light emitted from the M light emitting bodies to N sub-regions of a preset illumination region; and controlling the optical switch to adjust, at a preset frame 
Claims 10, 12-14 are allowed as being dependent on claim 9.
As of claim 15, the closest prior art Stowe et al. (US 9630424 B2) teaches a single-pass imaging system 100 utilized to generate a substantially one-dimensional scan line image SL on a two-dimensional image on an imaging surface 162 in accordance with a simplified embodiment of the present invention. Simplified imaging system 100 generally includes a two-dimensional light field generator 120 that receives image data ID from a system controller 180 and generates a two-dimensional modulated light field 119B according to predetermined scan line image data ID, and an anamorphic optical system 130 that images and concentrates modulated light 118B as described below to generate a scan line image SL on imaging surface 162. Referring to the FIG. 1, two-dimensional light field generator 120 includes an array 122 of light emitting elements 125 that are controlled by a device controller 126, in accordance with received image data ID (e.g., line image data group LID1) to generate associated modulated light portions 118B that collectively form a two-dimensional modulated light field 119B. In the exemplary embodiment, array 122 includes light emitting elements 125-11 to 125-44 disposed in a rectangular pattern that respectively emit light portions 118B-11 to 118B-44 that form modulated light field 119B such that modulated light field 119B is projected through anamorphic optical system 130 onto an elongated imaging region 167 of imaging surface 162. In a practical embodiment, two-dimensional 120 includes an array 122 made up of a large number of VCSEL (laser diode) elements. For purposes of illustration, only a small subset of light emitting elements is depicted in FIG. 1 and in the various figures described herein. Stowe et al. does not anticipate or render obvious, alone or in combination, an optical switch disposed on an optical path of light outputted from the array light source, and configured to guide illumination light emitted from the M light emitting bodies to N sub-regions of a preset illumination region; and a control device, configured to control the optical switch to adjust, at a preset frame rate, a direction of the illumination light emitted from each of at least part of the M light emitting bodies, and to guide, during a current image frame, the illumination light emitted from each of the at least part of the M light emitting bodies to a sub-region different from that for one or more image frames previous to the current image frame.
Claims 8, 16-20 are allowed as being dependent on claim 15.
As of claim 21, the closest prior art Stowe et al. (US 9630424 B2) teaches a single-pass imaging system 100 utilized to generate a substantially one-dimensional scan line image SL on a two-dimensional image on an imaging surface 162 in accordance with a simplified embodiment of the present invention. Simplified imaging system 100 generally includes a two-dimensional light field generator 120 that receives image data ID from a system controller 180 and generates a two-dimensional modulated light field 119B according to predetermined scan line image data ID, and an anamorphic optical system 130 that images and concentrates modulated light 118B as described below to generate a scan line image SL on imaging surface 162. Referring to the FIG. 1, two-dimensional light field generator 120 includes an array 122 of light 125 that are controlled by a device controller 126, in accordance with received image data ID (e.g., line image data group LID1) to generate associated modulated light portions 118B that collectively form a two-dimensional modulated light field 119B. In the exemplary embodiment, array 122 includes light emitting elements 125-11 to 125-44 disposed in a rectangular pattern that respectively emit light portions 118B-11 to 118B-44 that form modulated light field 119B such that modulated light field 119B is projected through anamorphic optical system 130 onto an elongated imaging region 167 of imaging surface 162. In a practical embodiment, two-dimensional light field generator 120 includes an array 122 made up of a large number of VCSEL (laser diode) elements. For purposes of illustration, only a small subset of light emitting elements is depicted in FIG. 1 and in the various figures described herein. Stowe et al. does not anticipate or render obvious, alone or in combination, controlling the optical switch to adjust, at a preset frame rate, a direction of the illumination light emitted from each of at least part of the M light emitting bodies, and guiding, during a current image frame, the illumination light emitted from each of the at least part of the light emitting bodies to a sub-region different from that for one or more image frames previous to the current image frame; calculating, according to peak brightness of a sub-region corresponding to each image frame, an illuminance distribution irradiated onto a surface of a light modulating device; and controlling, according to the illuminance distribution and brightness of each pixel in a corresponding frame of to-be-displayed image, the light modulating device to modulate incident light rays.
Claim 22 is allowed as being dependent on claim 21.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Dewald et al. (US 20150146175 A1) teaches a relay lens system having an air-spaced doublet comprising: a biconvex lens and a negative meniscus lens, an optical axis of the air-spaced doublet offset between the biconvex lens and the negative meniscus lens, each of the biconvex lens, the negative meniscus lens, an air space there between and an offset of the optical axis there between are selected to adjust the coma in an image travelling there through; and, a pair of cylindrical lenses, cylindrical with a relay optical path through the system, each of the pair of cylindrical lenses, and a respective air space there between, selected to adjust the astigmatism in the image;
- Prior Art Handschy et al. (US 20070216617 A1) teaches a system for producing spatially modulated monochrome or color light having gray scale includes an active matrix liquid crystal spatial light modulator having light modulating means including (i) a layer of ferroelectric liquid crystal material which is designed to switch between ON and OFF states and (ii) active matrix means including VLSI circuitry for dividing the layer of liquid crystal material into an array of individual liquid crystal pixels and for causing each of the pixels of liquid crystal material to modulate light individually by switching between the ON and OFF states in a way that depends upon the data which the VLSI circuitry is written. The system also includes illumination means having a light source for directing light from the source into the pixel-divided layer of ferroelectric liquid crystal material in a specific way. And finally, the system includes means for writing the VLSI circuitry with 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882